Case 1:19-cv-00006-ENV-RML Document 45 Filed 11/05/20 Page 1 of 3 PageID #: 552
                                                                                                  Squire Patton Boggs (US) LLP
                                                                                                  2550 M Street, NW
                                                                                                  Washington, D.C. 20037

                                                                                                  O   +1 202 457 6000
                                                                                                  F   +1 202 457 6315
                                                                                                  squirepattonboggs.com



                                                                                                  Gassan A. Baloul
                                                                                                  T +1 202 457 6155
                                                                                                  gassan.baloul@squirepb.com



 November 5, 2020

 VIA ECF

 Hon. Eric N. Vitaliano
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

 Re: Singer, et al. v. Bank of Palestine, Case No. 1:19-cv-00006 (ENV)(RML) (E.D.N.Y.)


 Dear Judge Vitaliano:

         We write in response to Plaintiffs’ November 2, 2020 letter (ECF 44) (Plaintiffs’ “Nov. 2
 Letter”) concerning Henkin v. Kuveyt Turk Katilim Bankasi, A.S., No. 19-cv-5394 (BMC), 2020
 WL 6143654 (E.D.N.Y. Oct. 20, 2020) (ECF 42-1).

         Plaintiffs unabashedly seek to relitigate the Second Circuit’s rulings in Linde and Siegel,
 which are this Circuit’s authoritative application of Halberstam in the JASTA context.
 Halberstam—not an ATA case—requires, for aiding-and-abetting claims generally, that a plaintiff
 show that the defendant “knowingly and substantially assist the principal violation.” 705 F.2d 472,
 488 (D.C. Cir. 1983) (emphasis added). For JASTA claims, the “principal violation” must be an
 “act of international terrorism,” and thus a JASTA plaintiff must show that a defendant aided and
 abetted an “act of international terrorism.” 18 U.S.C. 2333(d)(2) (emphasis added). As the Second
 Circuit explained in Linde, a JASTA aiding-and-abetting claim “focuses on the relationship
 between the act of international terrorism and the secondary actor’s alleged supportive conduct.”
 882 F.3d 314, 331 (2d Cir. 2018) (emphasis added).

         Because of JASTA’s focus on the defendant’s support for a terrorist act, the Second Circuit
 has made clear that support for a terrorist organization is not sufficient for JASTA liability, even
 if it could be sufficient for ATA primary liability. The fundamental error of Henkin, which
 Plaintiffs invite the Court to repeat here, is to convert JASTA into another variant of an ATA claim
 for organizational-support liability. Linde and Siegel preclude that interpretation of JASTA.
 Unhappy with Linde and Siegel, Plaintiffs rely extensively on Halberstam to argue (ECF 44, at 1-

 45 Offices in 20 Countries

 Squire Patton Boggs (US) LLP is part of the international legal practice Squire Patton Boggs, which operates worldwide through a number of separate
 legal entities.

 Please visit squirepattonboggs.com for more information.
Case 1:19-cv-00006-ENV-RML Document 45 Filed 11/05/20 Page 2 of 3 PageID #: 553
                                                                              Hon. Eric N. Vitaliano
                                                                              November 5, 2020
 VIA ECF




 2) that the Second Circuit got it wrong, and that Henkin got it right. Plaintiffs’ argument belongs
 in the Second Circuit, not here where Linde and Siegel provide the authoritative interpretation of
 JASTA. Recognizing that reality, Plaintiffs’ counsel recently urged the Second Circuit to follow
 Henkin as it deliberates the Licci/Kaplan plaintiffs’ appeal from dismissal of their JASTA claim.1

         In Linde, despite the Second Circuit’s holding that it could “assume that the jury found Arab
 Bank to have provided material support in the form of financial services to what it knew was a
 designated terrorist organization”—far beyond what Plaintiffs allege here—the Court could not
 conclude that Arab Bank was liable under JASTA, because “aiding and abetting an act of
 international terrorism requires more than the provision of material support to a designated terrorist
 organization.” Id. at 329. See also, e.g., Siegel v. HSBC N. Am. Holdings, Inc., 933 F.3d 217, 226
 (2d Cir. 2019) (JASTA claim held legally insufficient “because the plaintiffs have failed to allege
 that HSBC knowingly assumed a role in AQI’s terrorist activities or substantially assisted AQI in
 those activities, specifically the November 9 Attacks” that injured plaintiffs) (emphasis added);
 Kaplan v. Lebanese Canadian Bank, SAL, 405 F. Supp. 3d 525, 534 (S.D.N.Y. 2019) (dismissing
 JASTA claim where “Plaintiffs fail to plausibly allege that Defendant . . . aided and abetted Hizbollah
 in perpetrating the rocket attacks.”) (emphasis added); O’Sullivan v. Deutsche Bank AG, No. 17 CV
 8709, 2020 U.S. Dist. LEXIS 32024, at *19 (S.D.N.Y. Feb. 25, 2020) (denying leave to assert
 JASTA claim where plaintiffs “proffered no facts from which the Court can infer that Defendants
 knowingly played a role in the terrorist activities that injured Plaintiffs”) (emphasis added).

         Plaintiffs also misconstrue JASTA’s “substantial assistance” requirement, which requires a
 nexus between the relevant terrorist act and the defendant’s alleged conduct facilitating that act. 18
 U.S.C. § 2333(d) (criminalizing “substantial assistance” to the “person who committed such an act
 of international terrorism”); see BOP’s opening and reply briefs in support of motion to dismiss,
 ECF 37-1 at 22-23, 28-32; ECF 39 at 20-23. Again inviting error, Plaintiffs argue that “[c]ourts
 have flatly rejected a ‘tracing’ requirement for ATA claims.” ECF 44, at 2-3. This proposition flatly
 contradicts both the plain language of JASTA and Linde and Siegel. Plaintiffs are fully aware of
 their error, given their reliance for this proposition on an early decision in Strauss (id.) pre-dating
 JASTA, and involving an ATA primary-liability claim. Strauss thus does not stand in opposition to
 the later decisions in Linde and Siegel, which did interpret JASTA. Indeed, the JASTA claim later
 alleged in Strauss was dismissed, because “Plaintiffs present[ed] no evidence that creates a triable
 jury question as to whether Defendant generally was aware that it played a role in any of Hamas’ or
 even CBSP’s violent or life-endangering activities.” Strauss v. Crédit Lyonnais, S.A., 379 F. Supp.
 3d 148, 164 (E.D.N.Y. 2019).

          For these reasons, there is a strong trend in post-JASTA decisions dismissing secondary-
 liability claims when, as here, there is an insufficient connection between the terrorist act at issue
 and the defendant’s alleged “substantial assistance”. See, e.g., Freeman v. HSBC Holdings PLC,
 No. 18-CV-7359, 2020 U.S. Dist. LEXIS 99370, at *23 (E.D.N.Y. June 5, 2020) (“the absence of
 any factual allegations showing a connection between the bank’s services and the terrorist activity
 at issue is fatal to Plaintiffs’ aiding and abetting claim.”); Averbach v. Cairo Amman Bank, No.
 19-cv-0004, 2020 U.S. Dist. LEXIS 10902, at *53 (S.D.N.Y. Jan. 21, 2020) (Rep. &

 1   See Licci v. Lebanese Canadian Bank, SAL, No. 19-3522 (2d Cir.), Pltfs. FRAP 28(j) letter re Henkin (Doc. # 105).


                                                                                                                     2
Case 1:19-cv-00006-ENV-RML Document 45 Filed 11/05/20 Page 3 of 3 PageID #: 554
                                                                 Hon. Eric N. Vitaliano
                                                                 November 5, 2020
 VIA ECF




 Recommendation) (finding JASTA plaintiffs “have not pleaded any facts to indicate that CAB’s
 services contributed to the Attacks.”), adopted in full, 2020 U.S. Dist. LEXIS 40430 (Mar. 9, 2020).

                                                      Respectfully submitted,

                                                      Squire Patton Boggs (US) LLP



                                                      /s/ Gassan A. Baloul
                                                      Gassan A. Baloul


 cc: All counsel of record (via ECF)




                                                                                                   3
